      Case 3:19-cv-01594-W-MDD Document 6 Filed 01/27/20 PageID.33 Page 1 of 5



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREL SPIKES,                            Case No.: 19cv1594-W-MDD
12                               Plaintiff,
                                              ORDER REQUIRING
13   v.                                       PLAINTIFF'S COUNSEL TO
                                              SHOW CAUSE WHY HE SHOULD
14   RENAE M. ARABO, et al.,
                                              NOT BE DISQUALIFIED FOR
15                            Defendants.     CONDUCT PREJUDICIAL TO
                                              THE ADMINISTRATION OF
16                                            JUSTICE
17
18        It has come to the Court’s attention that Plaintiff’s attorney, Mr.
19   Geoffrey Bentley, has filed cases in this Court on behalf of Plaintiff Mr. Karel
20   Spikes for violations of the Americans with Disabilities Act, 42 U.S.C. §
21   12101, et seq. and for violations of California Civil Code § 51, et seq. Mr.
22   Bentley has also filed complaints on his own behalf in the San Diego County
23   Superior Court for the same or similar violations against the same
24   defendants. For example, Mr. Bentley has filed a lawsuit nearly identical to
25   this action in San Diego Superior Court against the Defendants in this
26   action. See Bentley v. Arabo, No. 37-2019-00045322-CU-CR-CTL. Below is a
27   list of other cases in which Mr. Bentley has filed a lawsuit in this Court on

                                              1
                                                                         19cv1594-W-MDD
         Case 3:19-cv-01594-W-MDD Document 6 Filed 01/27/20 PageID.34 Page 2 of 5



1    behalf of Mr. Spikes and in San Diego County Superior Court on his own
2    behalf against identical defendants:1
3               Case Name                        Case Number                          Court
4        1.a.   Bentley v. 123 Broadway          37-2019-00006107-CU-CR-              State
5               Partners LLC                     CTL
6        1.b.   Spikes v. 123 Broadway           19cv194-CAB-KSC                      Federal
7               Partners, LLC, et al.
8        2.a.   Bentley v. ABU Noah              37-2019-00046244-CU-CR-              State
9               Investments LLC                  CTL
10       2.b.   Spikes v. ABU Noah               19cv1672-BAS-WVG                     Federal
11              Investments, LLC et al
12       3.a.   Bentley v. All Pro Auto          37-2019-00045301-CU-CR-              State
13              Repair Inc                       CTL
14       3.b.   Spikes v. All Pro Auto           19cv1591-CAB-WVG                     Federal
15              Repair, Inc. et al
16       4.a.   Bentley v. Boden                 37-2019-00016319-CU-CR-              State
17                                               CTL
18       4.b.   Spikes v. Boden et al            19cv630-AJB-MDD                      Federal
19       5.a.   Bentley v. Carl A Chase          37-2019-00045334-CU-CR-              State
20              Living Trust 12-10-14            CTL
21       5.b.   Spikes v. Carl A. Chase          19cv1597-W-BGS                       Federal
22              Living Trust (12-00010-14)
23              et al
24       6.a.   Bentley v. Chula Vista           37-2019-00018021-CU-CR-              State
25
26
27   1   These are cases the Court has been made aware of. There may be additional cases.

                                                  2
                                                                                19cv1594-W-MDD
     Case 3:19-cv-01594-W-MDD Document 6 Filed 01/27/20 PageID.35 Page 3 of 5



1           Rentals LLC                   CTL
2    6.b.   Spikes v. Chula Vista         19cv641-H-BGS                    Federal
3           Rentals, LLC et al
4    7.a.   Bentley v. El Mexicano        37-2019-00006099-CU-CR-          State
5           Newspaper Inc                 CTL
6    7.b.   Spikes v. El Mexicano         19cv195-DMS-MSB                  Federal
7           Newspaper, Inc et al
8    8.a.   Bentley v. Essel              37-2019-00045315-CU-CR-          State
9           Commercial LP                 CTL
10   8.b.   Spikes v. Essel Commercial, 19cv1592-JM-MSB                    Federal
11          L.P. et al
12   9.a.   Bentley v. Lavenant           37-2019-00006114-CU-CR-          State
13                                        CTL
14   9.b.   Spikes v. Lavenant et al      19cv197-L-MSB                    Federal
15   10.a. Bentley v. Terrence William 37-2019-00016311-CU-CR-             State
16         Mann Trustee of The
                                       CTL
           Terrence William Mann
17         Trust and Trustee of the
18          Mann Family Trust 3-13-04
19   10.b. Spikes v. Mann et al           19cv633-JLS-RBB                  Federal
20   11.a. Bentley v. PGN198 Inc          37-2019-00016522-CU-CR-          State
21                                        CTL
22   11.b. Spikes v. PGN198, Inc. et al   19cv543-MMA-AHG                  Federal
23   12.a. Bentley v. Rosam LLC           37-2019-00045065-CU-CR-          State
24                                        CTL
25   12.b. Spikes v. Rosam, LLC et al     19cv1604-MMA-WVG                 Federal
26   13.a. Bentley v. San Diego           37-2019-00014337-CU-CR-          State
27

                                           3
                                                                      19cv1594-W-MDD
      Case 3:19-cv-01594-W-MDD Document 6 Filed 01/27/20 PageID.36 Page 4 of 5



1           Investments LLC                  CTL
2    13.b. Bentley v. San Diego              37-2019-00014352-CU-CR-           State
3           Investments LLC                  CTL
4    13.c. Spikes v. San Diego               19cv634-H-MSB                     Federal
5           Investments LLC et al
6    14.a. Bentley v. Sanchez                37-2019-00016207-CU-CR-           State
7                                            CTL
8    14.b. Spikes v. Sanchez et al           19cv535-MMA-MDD                   Federal
9    15.a. Bentley v. Shockley               37-2019-00014346-CU-CR-           State
10                                           CTL
11   15.b. Spikes v. Shockley et al          19cv523-DMS-JLB                   Federal
12
13        Civil Local Rule 83.4 requires attorneys permitted to practice in this
14   Court to comply with the standards of professional conduct required of
15   members of the State Bar of California and prohibits attorneys from engaging
16   “in any conduct which degrades or impugns the integrity of the court or in
17   any manner interferes with the administration of justice within the Court.”
18   S.D. Cal. Civ. L.R. 83.4(b). Pursuant to Rule 8.4 of California’s Rules of
19   Professional Conduct, it is professional misconduct for a lawyer to “engage in
20   conduct that is prejudicial to the administration of justice.” Cal. Rules of
21   Prof. Conduct 8.4(d).
22        It is within the trial court’s discretion to disqualify counsel due to an
23   ethical violation. See Censhaw v. MONY Life Ins. Co., 318 F. Supp. 2d 1015,
24   1020 (S.D. Cal. 2004) (“The disqualification of counsel because of an ethical
25   violation is a discretionary exercise of the trial court’s inherent powers.”).
26   When deciding whether disqualification of counsel is appropriate, “the
27   paramount concern must be the preservation of public trust both in the
                                             4
                                                                         19cv1594-W-MDD
         Case 3:19-cv-01594-W-MDD Document 6 Filed 01/27/20 PageID.37 Page 5 of 5



1    scrupulous administration of justice and in the integrity of the bar.” State
2    Farm Mut. Auto. Ins. Co. v. Fed. Ins., 72 Cal. App. 4th 1422, 1428 (Cal. Ct.
3    App. 1999). The Court is concerned that Mr. Bentley’s conduct in
4    representing Mr. Spikes in federal court and himself in state court for the
5    same or similar violations against identical defendants is prejudicial to the
6    administration of justice and is also conduct which degrades and impugns the
7    integrity of the Court.2 Accordingly, the Court ORDERS Plaintiff’s counsel
8    to show cause why he should not be disqualified for conduct that is
9    prejudicial to the administration of justice in a writing not to exceed five (5)
10   pages on or before February 7, 2020. Defendants may file a written
11   response not to exceed five (5) pages on or before February 12, 2020.
12           IT IS SO ORDERED.
13   Dated: January 27, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26   2In light of this conduct, the Court vacated the Early Neutral Evaluation and Case
     Management Conferences. The Court will reset these conferences upon resolution of this
27   order to show cause.

                                                5
                                                                              19cv1594-W-MDD
